Filed 11/28/22 P. v. Hyce CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                   C092322

                   Plaintiff and Respondent,                                   (Super. Ct. No. 16FE022561)

         v.

RAUL ALAN HYCE,

                   Defendant and Appellant.




         Defendant Raul Alan Hyce contends there was insufficient evidence to support the
jury’s finding that, in committing vehicular manslaughter while speeding through a red
light, he acted with gross, as opposed to ordinary, negligence.
         In supplemental briefing, the parties agree Senate Bill No. 567 (2021-2022 Reg.
Sess.) (Senate Bill No. 567) warrants remand for reconsideration of defendant’s upper
term sentence. We agree with the parties and remand for resentencing and correction of a
clerical error.


                                                             1
                        FACTUAL AND PROCEDURAL BACKGROUND
        In October 2016, defendant was driving at speeds of approximately 53 to 55 miles
per hour in a zone with a speed limit of 30-miles-per-hour Defendant ran a red light,
struck the victim’s car, and killed her. He did not brake or change direction before the
crash. Defendant had suffered a concussion from the collision; he fled the scene of the
accident.
        Defendant was charged with gross vehicular manslaughter (Pen. Code, § 192,
subd. (c)(1); count one)1 while running a red light and driving at an unsafe speed in
violation of the basic speed law (Veh. Code, §§ 21453, subd. (a), 22350); vehicular
manslaughter while intoxicated (§ 191.5, subd. (b); count two); and leaving the scene of
an accident resulting in injury to a person without assisting the victim or reporting the
accident to police (Veh. Code, § 20001, subd. (b)(2); count three).
        At trial, Detective William Connor, who investigated the accident, testified as to
his conclusion that, leading up to the crash, defendant violated the basic speed law.
According to Detective Connor, surveillance video showed that “several other vehicles
[were] driving in that same path of travel and they were going at a significantly slower
speed than [defendant’s] pickup truck. All of the other vehicles were going slower than
the pickup truck in that area. And they were all going at approximately what I would
then assume to be the speed limit, although I’m not able to put a number on those speeds
that way.” He further testified that entering an intersection against a red light is unsafe at
any speed. An eyewitness who was a commercial trucker testified he became alarmed
when he saw defendant driving “super fast” as he came “smashing through” the red light.
        The jury was given an instruction on the basic speed law which stated: “The
speed of travel, alone, does not establish whether a person did or did not violate the basic




1   Further undesignated statutory references are to the Penal Code.

                                              2
speed law. When determining whether the defendant violated the basic speed law,
consider not only the speed, but also all the surrounding conditions known by the
defendant and also what a reasonable person would have considered a safe rate of travel
given those conditions.” (CALCRIM No. 595.)
        The jury found defendant guilty on counts one and three, and not guilty on count
two.
        The presentencing probation report set forth defendant’s criminal history as
including the following: In 1984, the juvenile defendant was convicted of stealing a car
and leaving the scene of an accident resulting only in damage to property (§ 484; Veh.
Code, §§ 20002) and of first degree murder with personal use of a gun in 1985 (§§ 187,
subd. (a), 12022, subd. (a)). As an adult, he served a prison term for felony possession of
a controlled substance in 1993. (Health & Saf. Code, § 11378.) He was also convicted
of several misdemeanors, including alcohol-related reckless driving in 1997 (Veh. Code,
§ 23103.5), driving under the influence of alcohol twice in 2001 and again in 2012 (id., §
23152), driving without a license and leaving the scene of an accident resulting only in
damage to property in 2015 (id., §§ 14601, 20002), and violating the basic speed law in
2017.
        As a result of the 2015 offense, defendant was serving his fifth grant of informal
probation, a three-year term, when he killed the victim. In recommending that defendant
be denied probation, the report noted under California Rules of Court, rule 4.421 that
defendant’s prior convictions as an adult and sustained petitions in juvenile delinquency
proceedings were numerous (id., (b)(2)), he served a prior prison term (id., (b)(3)), was
on informal probation when the crime was committed (id., (b)(4)), and his prior
performance on parole appeared to have been unsatisfactory (id., (b)(5)). None of these
aggravating factors were pleaded and presented to the jury or the court for adjudication
beyond a reasonable doubt. The probation report recommended sentencing defendant to



                                              3
the upper term for gross vehicular manslaughter because his prior convictions were
numerous and there were no mitigating circumstances.
       In July 2020, the trial court denied probation and sentenced defendant to the upper
term of six years on count one and a consecutive one year (one-third the midterm) on
count three. The court selected the upper term based on defendant’s prior prison term
(Cal. Rules of Court, rule 4.421(b)(3)) and the fact that defendant was on probation when
he committed the offense (id., (b)(4)), with no additional evidence presented at the
sentencing hearing.
       Defendant timely appealed; after multiple granted requests by defendant to
continue the briefing schedule, as well as delays for record augmentation, the case was
initially fully briefed on May 16, 2022. We requested supplemental briefing on Senate
Bill No. 567 as applied to defendant; that briefing was completed on August 2, 2022, and
the case was assigned to this panel as presently constituted on September 26, 2022.
Defendant requested argument and the matter was heard on November 16, 2022.

                                         DISCUSSION

                                               I

                                  Sufficiency of the Evidence
       Defendant contends the evidence is insufficient to support the jury’s finding he
acted with gross negligence. Defendant argues that his driving was neither erratic nor
egregious; that running the red light reflected, at most, momentary inattentiveness; and
that the prosecution failed to meet its burden on the other predicate offense, the basic
speed law, which provides: “No person shall drive a vehicle upon a highway at a speed
greater than is reasonable or prudent having due regard for . . . the traffic on . . . the
highway, and in no event at a speed which endangers the safety of persons or property.”
(Veh. Code, § 22350.) Defendant argues the prosecution, in effect, relied on the




                                               4
uncharged infraction of driving in excess of the posted speed limit. (Id., §§ 22351 &
22352.)
       “In a sufficiency of the evidence claim, a reviewing court determines whether a
rational fact finder could have concluded defendant was guilty beyond a reasonable
doubt. [Citation.] ‘Reversal on this ground is unwarranted unless it appears “that upon
no hypothesis whatever is there sufficient substantial evidence to support [the
conviction].” [Citation.]’ [Citation.] Evidence is substantial when it is reasonable in
nature, credible, and of solid value. [Citation.] We consider the evidence, including the
reasonable inferences drawn from the evidence, in the light most favorable to the
judgment. [Citation.] [¶] ‘[T]he finding of an operator’s gross negligence in driving a
motorcar, when supported by substantial evidence, is conclusive upon the reviewing
court and can be reversed only when that court becomes convinced by the evidence that
freedom from gross negligence was so clearly established that reasonable minds could
not differ upon the question.’ ” (People v. Nicolas (2017) 8 Cal.App.5th 1165, 1171.)
       Gross vehicular manslaughter is defined, in relevant part, as “driving a vehicle in
the commission of an unlawful act, not amounting to a felony, and with gross
negligence.” (§ 192, subd. (c)(1).) “[T]he offense which constitutes the ‘unlawful act’
need not be an inherently dangerous misdemeanor or infraction. Rather, to be an
‘unlawful act’ within the meaning of section 192(c)(1), the offense must be dangerous
under the circumstances of its commission.” (People v. Wells (1996) 12 Cal.4th 979,
982, fn. omitted.) Here, defendant was found guilty of two predicate offenses: running a
red light (Veh. Code, § 21453, subd. (a)) and violating the basic speed law (id., § 22350).
       “Gross negligence is the exercise of so slight a degree of care as to raise a
presumption of conscious indifference to the consequences.” “The test is objective:
whether a reasonable person in the defendant’s position would have been aware of the
risk involved.” (People v. Bennett (1991) 54 Cal.3d 1032, 1036.) A finding of gross



                                              5
negligence “may be based on the overall circumstances surrounding the fatality.” (Id. at
p. 1040.)
       Evidence that defendant drove at an excessive speed, ran a red light, and made no
attempt to avoid a collision supports the conclusion defendant acted with a conscious
indifference to the consequences. In People v. Eagles (1982) 133 Cal.App.3d 330, the
court upheld the jury’s finding of gross negligence where the defendant was “traveling at
speeds far in excess of the posted speed limit”--55 to 65 miles per hour in an area with a
35-mile-per-hour speed limit--and “did not attempt to stop at the red light.” The court
concluded, “[w]e can hardly imagine a more compelling showing of gross negligence.”
(Id. at p. 338, citing People v. Pfeffer (1964) 224 Cal.App.2d 578, 580-581.) In People v.
Leitgeb (1947) 77 Cal.App.2d 764, the court did not harbor “the least doubt . . . appellant
was guilty of gross negligence” when he veered across a corner at a speed of 25 to 40
miles per hour and hit a victim standing in a street car safety zone; he “was not slowing
down, nor did he have control of the car that would have enabled him to stop quickly if it
should become necessary to do so in order to avoid an accident.” (Id. at p. 769.)
       Viewed in the light most favorable to the judgment, substantial evidence supports
the jury’s conclusion here that defendant acted with gross negligence. Detective Connor
testified not just that defendant violated the speed limit but that he drove significantly
faster than surrounding vehicles, which in Detective Connor’s opinion was unsafe under
the circumstances. This testimony was corroborated by the commercial truck driver who
saw defendant driving “super fast” as he “smash[ed] through” the red light. Detective
Connor also opined that entering the intersection against the red light was unsafe at any
speed. The jury was entitled to consider “the manner in which the defendant operated the
vehicle, that is, the overall circumstances (rather than the mere fact) of the traffic law
violation.” (People v. Von Staden (1987) 195 Cal.App.3d 1423, 1427.) Thus, substantial
evidence supports the jury’s conclusion defendant also violated the basic speed law. A
reasonable person in defendant’s position would have been aware that speeding creates a

                                              6
high risk of death or great bodily injury by making it more difficult to recognize and
respond safely to traffic conditions as they arise. This disregard for the safety of others,
together with his inattention to the red light and victim’s car as it entered the intersection,
demonstrates defendant exercised so slight a degree of care as to rise to the level of
conscious indifference.2 That defendant’s driving could have been more egregiously
unsafe does not persuade us otherwise.
       Accordingly, we reject defendant’s insufficiency of the evidence claim.
                                               II
                                         Upper Term
       In supplemental briefing, the parties agree Senate Bill No. 567’s changes to triad
sentencing guidelines warrant remand for resentencing of defendant’s upper term.
       Under Senate Bill No. 567, a trial court “may impose a sentence exceeding the
middle term only when there are circumstances in aggravation of the crime that justify
the imposition of a term of imprisonment exceeding the middle term, and the facts
underlying those circumstances have been stipulated to by the defendant, or have been
found true beyond a reasonable doubt at trial by the jury or by the judge in a court trial.”
(§ 1170, subd. (b)(2).) Additionally, “the court may consider the defendant’s prior
convictions in determining sentencing based on a certified record of conviction without
submitting the prior convictions to a jury.” (§ 1170, subd. (b)(3).)
       We agree with the parties that Senate Bill No. 567’s amendments to section 1170,
subdivision (b) are ameliorative and, under In re Estrada (1965) 63 Cal.2d 740, apply
retroactively to defendant’s nonfinal judgment. (People v. Zabelle (2022) 80 Cal.App.5th



2 At oral argument, defendant’s appellate counsel requested an opportunity to
supplementally brief the issue of whether defendant’s postaccident conduct could
properly be considered as evidence of gross negligence at the time of the accident.
Because we do not consider defendant’s postaccident conduct in our analysis of the
sufficiency of the evidence as to gross negligence, we deny the request for briefing.

                                               7
1098, 1108-1109.) We also agree that the trial court, by relying on circumstances in
aggravation that were not stipulated to, found true by a jury, or proven by certified
records, imposed defendant’s upper term sentence in a manner that no longer complies
with newly amended section 1170, subdivision (b).
       Although in declining to accept the Attorney General’s concession, our dissenting
colleague notes that defendant’s briefing at sentencing “disputed only an aggravating
factor not relied on by the” trial court, whether defense counsel’s briefing also relied on
the accuracy of the probation report is not the issue here. At issue is whether the trial
court relied on the unproven allegations in the report, which it clearly did here, and as it
was permitted to do at the time of sentencing. Various statements and omissions in
counsel’s briefing and argument do not constitute the proof now required to impose an
upper term sentence under the new legislation, particularly when, as here, defendant’s
incentive and opportunity to contest the probation report “were not necessarily the same
as they would have been had the aggravating circumstances been tried to a jury.”
(People v. Sandoval (2007) 41 Cal.4th 825, 839.) Further, “[i]f the record is insufficient
to support a trial court’s findings about a defendant’s criminal history, we will not
presume the existence of extrarecord materials, however likely they are to exist, to
address this insufficiency.” (People v. Zabelle, supra, 80 Cal.App.5th at p. 1115, fn. 6.)
Given the trial court’s now-improper reliance on the information contained only in the
probation report and the Attorney General’s concession that remand is appropriate, we
will remand the matter for a full resentencing.
                                             III
                                       Clerical Error
       We note the abstract of judgment erroneously indicates defendant’s conviction on
count three was for a violation of Vehicle Code section 20002, subdivision (b)(2), rather
than Vehicle Code section 20001, subdivision (b)(2), as reflected in the oral



                                              8
pronouncement of judgment and the minutes. (See People v. Mitchell (2001) 26 Cal.4th
181, 185.) On remand, the trial court should correct this error.
                                       DISPOSITION
       The case is remanded for resentencing as described by this opinion; the judgment
is otherwise affirmed. The trial court is directed to ensure the new abstract of judgment
properly reflects defendant’s conviction on count three. (Veh. Code, § 20001, subd.
(b)(2).)




                                                       /s/
                                                 Duarte, J.



I concur:



      /s/
Hoch, J.




                                             9
HULL, J., Concurring and Dissenting.
       I concur in Parts I and III of the majority opinion. As to Part II, I dissent. As to
Part II, I find any error by the trial court in sentencing defendant to the upper term of
imprisonment which “error” was brought about by the Legislature’s changes in the law
subsequent to the original sentencing in this matter to be harmless. I would affirm the
judgment and sentence.
       Notwithstanding the Attorney General’s concession, I find the error harmless
under the two-step analysis set forth in Zabelle: (1) whether the court could impose the
upper term under the Sixth Amendment; and (2) whether the court would impose the term
under Penal Code section 1170. (People v. Zabelle (2022) 80 Cal.App.5th 1098, 1112
(Zabelle).) I review the first question under the standard described in Chapman v.
California (1967) 386 U.S. 18 and the second under the standard described in People v.
Watson (1956) 46 Cal.2d 818. (Zabelle, at pp. 1112-1113.)
       Here, the trial court relied on two aggravating circumstances in imposing the
upper term: defendant’s prior prison term and the fact that the instant offense was
committed while defendant was on probation. I am mindful that defendant’s incentive
and opportunity to contest the probation report “were not necessarily the same as they
would have been had the aggravating circumstances been tried to a jury.” (People v.
Sandoval (2007) 41 Cal.4th 825, 839.) Furthermore, “[i]f the record is insufficient to
support a trial court’s findings about a defendant’s criminal history, [I] will not presume
the existence of extrarecord materials, however likely they are to exist, to address this
insufficiency.” (Zabelle, supra, 80 Cal.App.5th at p. 1115, fn. 6.) In this case, however,
the aggravating factors at issue and absence of mitigating factors were affirmatively
acknowledged as accurate in defendant’s briefing, which disputed only an aggravating
factor not relied on by the court. The underlying accuracy of the factors was again
affirmed during the sentencing hearing wherein defense counsel argued against
imposition of the upper term because defendant’s adult criminal history consisted of

                                              1
seven misdemeanors—leading to defendant’s most recent term of probation for yet
another vehicular offense the year before he killed the victim—and a felony conviction
that was nearly 25 years old. Neither factor rested on “a somewhat vague or subjective
standard” (People v. Sandoval, supra, 41 Cal.4th at p. 840), suggesting any possibility a
jury would arrive at a different assessment. On this record, I have no doubt that a jury
would have found true beyond a reasonable doubt the aggravating circumstances the
court relied on. (Id. at p. 839.) Under the Sixth Amendment, therefore, the court could
impose the upper term. And because the court did not consider improper factors, I see no
reasonable probability that it would select a lesser term on remand. (See Zabelle, supra,
80 Cal.App.5th at p. 1113.)
       Therefore, the trial court’s reliance on aggravating factors in a manner
 retroactively rendered error by Senate Bill No. 567 (2021-2022 Reg. Sess.; Stats.
 2021, ch. 731) was harmless.




                                                     /s/
                                                 HULL, Acting P.J.




                                             2